Citation Nr: 1544275	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-21 668	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant, had active service from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in Waco, Texas.  The case was first before the Board in August 2012, where the Board restored the previously reduced 30 percent disability rating for sinusitis and remanded the issue of entitlement to a disability rating in excess of 30 percent effective October 1, 2006.  This case was again before the Board in July 2013, where the Board remanded the remaining initial rating issue on appeal to obtain outstanding treatment records, and for a new VA examination.  Specifically, the Board ordered a new VA examination because it found the October 2012 VA examination inadequate.

The Board finds that there has been substantial compliance with the directives of the July 2013 remand.  The record reflects that outstanding treatment records were obtained and the Veteran received a new VA examination in September 2013.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions, including the number and frequency of incapacitating episodes.  As such, an additional remand to comply with the July 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

At the outset, the Board notes that in previous decisions the issue on appeal was styled as an increased disability rating appeal in excess of 30 percent for sinusitis.  While the Board has not previously discussed how it obtained jurisdiction over the issue of a disability rating in excess of 30 percent, it appears as though the Board has previously construed the Veteran's April 2008 notice of disagreement (NOD) to a reduction of the initial sinusitis rating as broad enough to serve as a NOD to the assignment of a 30 percent rating as a whole.  After a thorough review of the record and procedural history, the Board finds the proper issue is the entitlement to a higher initial rating in excess of 30 percent for sinusitis from October 1, 2006, rather than a claim for an increased rating.  There is no prejudice to the Veteran in expanding the issue as doing so is potentially more favorable to the Veteran because the rating period on appeal extends from the effective date for service-connection allowing for the earliest potential effective date that is legally possible for any higher rating.   

The Veteran has appealed from the initial rating assigned for the service-connected sinusitis from October 1, 2006.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims' (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for any higher rating. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire initial rating period on appeal from October 1, 2006, the service-connected sinusitis has not required repeated surgeries to treat the disability, or manifested chronic osteomyelitis following radical surgery.  


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 30 percent for the service-connected chronic sinusitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the Board has found that the sinusitis rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in May 2006, August 2009, October 2012, and September 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Sinusitis  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Diagnostic Code 6513 pertains to chronic maxillary sinusitis, which is rated to the General Rating Formula for Sinusitis (General Rating Formula).  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  Finally, a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from October 1, 2006, the weight of the competent and probative lay and medical evidence demonstrates that a higher initial disability rating in excess of 30 percent for service-connected sinusitis is not warranted for any period on appeal.  For the entire initial rating period on appeal from October 1, 2006, the service-connected sinusitis has not required repeated surgeries to treat the disability, or manifested chronic osteomyelitis following radical surgery.  The relevant evidence for this claim consists of the Veteran's lay statements, VA treatment records, and VA sinusitis examination reports dated May 2006, August 2009, October 2012, and September 2013.  

Initially, the Board notes that the May 2006, August 2009, October 2012, and September 2013 VA sinusitis examinations are particularly probative because of the Veteran's contemporaneous self-reports of symptoms and incapacitating and 
non-incapacitating episodes per year of sinusitis.  The Veteran underwent a VA sinusitis examination for compensation purposes in May 2006.  According to the May 2006 VA examination report, the Veteran advanced that the service-connected sinusitis occurred frequently and caused occasional headaches and sinus pain.  The Veteran reported the sinus symptoms of nasal congestion, headaches, and sinus pain were non-incapacitating and did not impact the ability to work.  The examination report does not mention surgery. 

A June 2007 VA medical treatment record shows the Veteran experiencing sinus symptoms of purulent discharge, and itchy, watery eyes.  The treatment record also reflects that the right nasal passage was approximately 40 percent obstructed due to a mucous retention cyst.  A June 2008 VA treatment record reflects that the Veteran conveyed having nasal congestion, and the examiner noted the presence of bilateral mucus retention cysts.  A March 2008 VA treatment record indicates that the Veteran was still experiencing mucus retention cysts in the right nasal passage.  In an August 2007 lay statement, the Veteran advanced continuously experiencing headaches, sinus pain, and itchy eyes due to the service-connected sinusitis.  There is no mention of surgery in either the June 2007, June 2008, or March 2008 VA treatment records, or the Veteran's August 2007 lay statement. 

An October 2008 VA treatment record reflects that the VA examiner again noted the presence of bilateral mucus retention cysts, and the Veteran advanced experiencing sinus and neck pain and blurred vision.  The treatment record also shows that the Veteran explicitly stated his opposition to surgery.  

In a subsequent August 2009 VA sinusitis examination report, the Veteran advanced having intermittent sinus pressure, congestion, and headaches with occasional purulent discharge, but no crusting.  The VA examiner assessed that the Veteran had not experienced an incapacitating episode suggestive of chronic sinusitis throughout 2009.  Further, the VA examiner opined that the Veteran's symptoms were due to allergic rhinitis, finding no significant evidence of chronic sinusitis.  Like the May 2007 VA examination report, the August 2009 VA examination report makes no mention of surgery. 

The Veteran was afforded two more recent VA sinusitis examinations.  During an October 2012 VA sinusitis examination, the Veteran stated experiencing four to five non-incapacitating episodes per year without antibiotic treatment.  The Veteran also advanced experiencing nasal congestion and discharge during the occasional, 
non-incapacitating episodes.  The report of a September 2013 VA sinusitis examination conveys that the Veteran's symptoms included purulent nasal discharge and congestion, excess nasal mucous, and sinus pain.  According to the September 2013 examination report, the Veteran described the last episode of sinusitis occurring between March and April 2013, which was self-treated by 
over-the-counter decongestants.  The Board notes that the September 2013 VA examiner reported that a March 2013 computed tomography (CT) scan did not show signs of sinusitis.  Based on the evaluation of the available medical evidence, the September 2013 VA examiner opined that the Veteran did not have sinusitis.  

Neither the October 2012 nor the September 2013 VA sinusitis examinations mention surgery.  The Board reviewed other VA documents and there is no indication of surgery or symptoms beyond what is discussed above. 

Upon carefully reviewing the lay and medical evidence of record, the Board finds that the type and degree of symptoms indicative of a 50 percent rating have not been shown at any time during the appeal period.  During this period, the Veteran's sinusitis did not manifest as the need for repeated surgeries to treat the disability, or as chronic osteomyelitis following radical surgery.  In fact, the October 2008 VA treatment record reflects that the Veteran explicitly stated his opposition to surgery, and there is no indication that the Veteran ever changed his mind and underwent surgery.    

The Board has considered evidence demonstrating complaints of sinusitis characterized by headaches, sinus pain, and purulent discharge; however, the Veteran did not undergo radical or repeated surgeries, or any surgeries for that matter, which is required for a 50 percent disability rating.  Such findings do not reflect entitlement to a disability rating of 50 percent for service-connected sinusitis. 38 U.S.C.A. § 4.97, Diagnostic Code 6513.  

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the nose and throat (Diagnostic Codes 6502-6524) would allow for a higher initial disability rating for sinusitis, and/or a separate compensable rating.  As previously discussed, the evidence reflects that the temporary right nasal obstruction only consisted of an approximately 40 percent blockage of the nasal passage; therefore, a higher initial rating and/or separate compensable rating is not warranted under Diagnostic Codes 6502 or 6523.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of the nose, nor has there been nasal scarring.  Further, as the Veteran has not been diagnosed with tuberculous laryngitis (Diagnostic Code 6515), complete organic aphonia (Diagnostic Code 6519), stenosis of the larynx (Diagnostic Code 6520), and/or granulomatous rhinitis (Diagnostic Code 6524); therefore, a disability rating under any of these diagnostic codes is not warranted.  The Veteran has not had a laryngectomy, and as such, a disability rating is not warranted under Diagnostic Code 6518.  Regarding a rating under Diagnostic Code 6522 for allergic or vasomotor rhinitis, the Veteran has already been granted service connection for rhinitis at 30 percent, which is the maximum rating at law.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Further, a higher initial rating for rhinitis is not before the Board; therefore, the Board need not consider Diagnostic Code 6522 in the instant decision.  
  
For these reasons, the weight of the competent and probative lay and medical evidence of record does not establish entitlement to a rating of 50 percent for service connected sinusitis any period on appeal.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for sinusitis under 38 C.F.R. 
§ 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the service-connected sinusitis, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Veteran's chronic sinusitis has manifested primarily as non-incapacitating episodes of sinusitis with sinus pain, occasional headaches, and purulent discharge.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Code 6513).  In this case, comparing the Veteran's disability level and symptomatology of the chronic sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  

The Board has considered the October 2008 VA treatment record where the Veteran advanced experiencing neck pain and blurred vision, which symptoms appear not be addressed in the General Rating Formula.  While headaches are part of the 
service-connected sinusitis, blurred vision and neck pain pertain to different anatomical locations, different body systems, and different functions, and have no overlapping symptomatology with sinusitis.  The Board notes that nowhere else in the record, including VA treatment records and examinations, does the Veteran redescribe these symptoms, and the symptoms were never adjudicated to be part of the service-connected sinusitis.  Further, there is no medical evidence of record attributing the Veteran's neck pain and blurred vision to the service-connected sinusitis; therefore the symptoms cannot be used to rate the service-connected sinusitis.  38 C.F.R. § 4.14.  As such, the Board finds that these are not symptoms of the service-connected sinusitis.   

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Comparing the Veteran's disability level and symptomatology of sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  Absent any exceptional factors associated with the nose and throat, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. §3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 

the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed because of the
service-connected sinusitis; therefore, a TDIU issue has not been raised.  


ORDER

The appeal for a higher initial disability rating in excess of 30 percent for sinusitis is denied.   



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


